Holden, J.,
delivered the opinion of the court.
The appellants, resident freeholders in six sections of land composing, a partial stock law district, petitioned the board of supervisors to be annexed to a full stock law district contiguous and adjoining thereto. The petitioners had already adopted a partial stock law for their district by an election and order of the board in 1918, but they sought within less than five years to be added to the adjoining full stock law district Avhich partially surrounded them.
The board of supervisors denied the relief asked for by the petitioners on the ground that — “It appearing to the board that said territory as above described is now embraced in a partial stock law district, and has not been in said partial stock law district for five years or more, as required by statute.”
*506Section 2238, Code of 1906 (section 4560, Hemingway’s Code), reads as follows:
“The board of supervisors may, after five years from the date of the order, and from time to time, on like petition or vote, repeal, modify, or amend its orders relating to the stock law; but a repeal or amendment shall not take effect so as to require crops to be fenced until after a reasonable time from which judgment this appeal is prosecuted.
Upon appeal from the order denying the relief sought by the petitioners, judgment was rendered by the circuit court sustaining the order of the board of supervisors, from which judgment this appeal is prosecuted.
The proceeding by the petitioners to be joined to a full stock law district,' and thus change their partial stock law district, then in effect since 1918, to a full stock law district, Avas in pursuance of section 2235, Code of 1906 (section 4554, Hemingway’s Code), and chapter 217, Laws of 1914 (section 4554, 4555, HemingAAay’s Code). Said last section 4555 reads as follows:
“A petition may be filed, or on election held under this act any time after it goes into effect regardless as to whether a stock law or no stock law shall then be in effect.”
The only point to be determined on this appeal is whether or not said section 2238, Code of 1906, (section 4560, Hem-ingAvay’s Code), has been repealed by said section 4555, Hemingway’s Code. And, if repealed, then to what extent? We Avill therefore consider the question with reference to the apparent conflict in the two statutes.
Bearing in mind that repeals by implication are not favored by the courts, we should harmonize and uphold the tAvo sections, if the legislative intent warrants it. We are convinced that it was not the purpose of the lawmakers to AAdiolly repeal the said section 2238, Code of 1906 (section 4560, Hemingway’s Code), by the enactment of section 4555, Hemingway’s Code, and that both sections may stand, on the reasoning that the latter section only intended to allow one change in, or creation of, a stock law district by petition or election and order of the board any *507time after its passage, regardless of whether the petitioners were already in the stock law district; and that, after such right to change a district had been exercised and the stock law district had been created, then no other change or modification in the district could be made by the board until after the expiration of five years from that time.
The petitioners, appellants here, had in 1918, after the passage in 1914 of said chapter 217, Hemingway’s Code, section 4555, held an election and created a partial stock law district which remained in effect at the time of the presentation of the petition in this case, less than five years thereafter, seeking a change or modification- of the petitioners’ partial stock law district to that of a full stock law district by being annexed to the full stock law district adjoining thereto. Therefore the judgment of the lower court in sustaining the order of the board of supervisors refusing the relief prayed for by the petitioners was correct, because the board of supervisors was without power to change or modify its order creating the petitioners’ partial stock law district in 1918 until the expiration of five years from the date of the creation of the district. Board of Supervisors of Smith County v. Ashley, 99 Miss. 788, 56 So. 165.
The appellants, as petitioners, having exercised the privilege of petitioning for a change in their stock law district in 1918, which was after the enactment of chapter 217, Laws of 1914 (section 4555, Hemingway’s Code), they must be governed and controlled now by the said section 2238, Code of 1906 (section 4560, Hemingway’s Code).
The judgment of the lower court is affirmed.

Affirmed.